Citation Nr: 1430778	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  03-03 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disability.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a torn ACL of the left knee.

3.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran's representative
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's representative appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  As the Veteran did not appeal a June 2006 rating decision which denied service connection for a psychiatric disorder, the decision became final.

2.  Evidence received since the June 2006 rating decision does not raise a possibility of substantiating the claim of service connection for a psychiatric disorder.

3.  During the pendency of the appeal, the residuals of a torn ACL of the left knee have not manifested instability or subluxation.

4.  During the pendency of the appeal, arthritis has only affected the left knee joint.





CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a rating in excess of 10 percent for residuals of a torn ACL of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2010 and August 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disabilities on daily life and occupational functioning.  The Veteran was also informed of the evidence necessary to reopen a claim and to substantiate each element of an underlying service connection claim.  The claims were subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA knee examinations were conducted in August 2010 and November 2012.  The Veteran's mother and his representative contend that the November 2012 examination was inadequate.  

The Veteran's mother contends that the VA examiner did not give her son enough time to fully explain his knee pain and his psychiatric disorder.  The November 2012 VA examination did not pertain to the Veteran's psychiatric disorder, but rather his left knee disabilities.  To that end, the VA examination report addresses the Veteran's lay contentions, including those related to pain and functional loss.

The Veteran's representative contends that the examination report lacks enough detail to rate the Veteran's knee disabilities.  However, the VA examination report, a Disability Benefits Questionnaire, includes detailed findings that addresses all potentially applicable rating criteria for the leg and knee.  For these reasons, the November 2012 VA knee examination is adequate for rating purposes.  The Veteran does not contend, and the evidence does not suggest that the August 2010 VA examination report is inadequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

A Psychiatric Disorder

The Veteran seeks to reopen a claim of service connection for a psychiatric disorder.

In June 2006, the RO denied the initial claim of service connection because the evidence did not show that the Veteran's current psychiatric disorder was related to service.

The Veteran was notified of the decision and of his appellate rights.  He did not appeal.  As a result, the decision became final.  38 U.S.C.A. § 7105.

In March 2010, the RO received the Veteran's current application to reopen the claim of service connection for a psychiatric disorder.

The reopening of a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 C.F.R. § 3.156.

In April 2011, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the June 2006 rating decision.

New evidence means existing evidence not previously submitted to agency decision makers.  Id.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

The evidence presented since June 2006 includes (i) private and VA mental health records, which show treatment and hospitalizations for paranoid schizophrenia since 1996, and (ii) the Veteran's contention that he has bipolar disorder due to service.

While the Veteran is presumed credible for the purpose of establishing new and material evidence, he is not presumed competent to render an opinion as to the etiology of a psychiatric disorder.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions, such as bipolar disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  To this extent, his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The private and VA mental health records, while new, are not material.  They do not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that the current psychiatric disorder is related to service.  As the lack of such evidence was the basis for the previous denial, reopening the claim of service connection for a psychiatric disorder is not warranted.

Left Knee Disabilities

The Veteran seeks a rating in excess of 10 percent for residuals of a torn ACL of the left knee, which is currently rated under Diagnostic Code 5257 on the basis of instability.

The Veteran also seeks a rating in excess of 10 percent for arthritis of the left knee currently rated under Diagnostic Code 5010 on the basis of traumatic arthritis.

Diagnostic Code 5257 provides a disability rating on the basis of subluxation or lateral instability.  The criteria for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The next higher rating, 20 percent, requires moderate recurrent subluxation or lateral instability.  The criteria for the maximum rating, 30 percent, is severe subluxation or lateral instability.  

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that a 10 percent rating is warranted for each major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013). 

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's left knee disability was not manifested by ankylosis, dislocation or removal of semilunar cartilage, limitation of flexion or extension, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, or 5263.  

In March 2010, the RO received the Veteran's claim for increased ratings for his left knee disabilities.

On VA examination in August 2010, the Veteran complained of pain on psychical activity and prolonged standing.  Ambulation was limited by pain.  Physical examination showed no joint instability.  Imaging studies showed left knee arthritis.  

On VA examination in November 2012, the Veteran complained of pain, frequent swelling, and occasional locking.  He denied flare-ups.  He reported that he uses a cane for his back and knee problems.

Physical examination showed no joint instability.  Imaging studies showed left knee arthritis.  The examiner opined that the Veteran's knee disabilities affect his ability to work to the extent that he cannot do heavy lifting, climb stairs or ladders, or walk for long periods of time.

Private and VA medical records show complaints of left knee pain.

The Veteran and his mother reported that his left knee frequently gives way. However, none of the medical treatment records or examination reports show evidence lateral instability or subluxation on physical examination. 

The Veteran and his mother are competent to describe symptoms of his knee disabilities such as pain and giving way.  However, lateral instability and subluxation are complex medical conditions that must be shown by competent medical evidence, such as drawer, Lachman's, or McMurray's testing or x-rays.  See Jandreau, 492 F.3d at 1376-77.  Neither the Veteran nor his mother have shown that they are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, they are not competent to diagnose lateral instability or subluxation.  Their opinion in this regard is of little probative value as the VA examiners considered the Veteran's complaints yet found no instability.  The Board finds that the entire body of competent medical evidence, which shows that there is no evidence of instability or subluxation, outweighs the Veteran's and his mother's reports that his knee gives way.  

During the pendency of the appeal, the evidence does not support the compensable 10 percent rating assigned for a left knee instability, let alone a rating in excess of 10 percent.  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of a torn ACL of the left knee; there is no doubt to be resolved; and a higher rating is not warranted.
 
During the pendency of the appeal, x-ray evidence shows that arthritis only affects the Veteran's left knee joint.  As arthritis does not involve two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations, the criteria for a 20 percent rating, the next higher rating under Diagnostic Code 5003, have not been met.  Compensable limitation of motion has not been shown.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for arthritis of the left knee; there is no doubt to be resolved; and a higher rating is not warranted.

The Veteran's service-connected left knee disabilities result in pain, especially on psychical activity or prolonged standing.  The rating criteria for the knee and leg reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected left knee disabilities are more than adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The evidence does not indicate that the Veteran is unemployable due to his left knee disabilities.  In fact, the November 2012 VA examiner opined that the Veteran's knee disabilities affect his ability to work to the extent that he cannot do heavy lifting, climb stairs or ladders, or stand for long periods of time.  The disabilities do not affect his ability to obtain and sustain sedentary work.  Thus, a claim for entitlement to a total rating based on individual unemployability is not raised by the record and is not before the Board at this time.


ORDER

1.  As new and material evidence has not been presented, the claim of service connection for a psychiatric disorder is not reopened; the appeal is denied.

2.  A rating in excess of 10 percent for residuals of a torn ACL of the left knee is denied.

3.  A rating in excess of 10 percent for arthritis of the left knee is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


